Order confirming report of referee and fixing assessments, in so far as appealed from, reversed on the facts, with fifty dollars costs and disbursements, confirmation of assessment of property known as lots 18 and 20, sheet 6, block 413, is struck therefrom and matter remitted to Special Term for rehearing and determination. Findings of fact Third and Fourth, in so far as they relate to lots 18 and 20, and the Sixth finding of fact, and conclusions of law Fourth and Sixth are reversed and disallowed. The determination that the assessment of $88,000 did not constitute an overvaluation was against the weight of the credible evidence. The undisputed proof was that there had been an actual loss for the year preceding the fixation of the assessment. An arithmetical computation based upon the showing of reasonable rents to be derived from the property would disclose a net income which, if capitalized, would result in a valuation substantially less than the amount of the assessment. This is one of the important elements to be considered, but there are others. The proof was conclusive that the suggested use of the property for apartment house purposes was impracticable. One of respondents’ expert witnesses testified that the property was worth $9,000 less than the assessment, and that the village assessment is $25,000 less than this assessment. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur. [See post, p. 985.]